DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 141, 145, 150, 155, 158, and 163 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyobe (US 2010/0025127).
Regarding claim 141, Oyobe teaches a module-based energy system (figure 8), comprising:
a first battery pack (30) comprising a first plurality of arrays of cascaded converter modules (Q3-Q8) configured to output a first plurality of voltage waveforms (at 31-33) to power a first motor (MG1), each of the first plurality of voltage waveforms having a different phase angle (U, V, W);
a second battery pack (40) comprising a second plurality of arrays of cascaded converter modules (Q9-Q14) configured to output a second plurality of voltage waveforms (at 41-43) to power a second motor (MG2), each of the second plurality of voltage waveforms having a different phase angle (U, V, W); and
one or more interconnection modules (B, SR1, SR2, 20) that are each coupled to a respective array of the first plurality of arrays (Q3-Q8) and a respective array of the second plurality of arrays (Q9-Q14), wherein each interconnection module (B, SR1, SR2, 20) comprises an energy source (B) and switch circuitry (SR1, SR2), and wherein each interconnection module (B, SR1, SR2, 20) is configured to adjust an amount of energy supplied by the energy source (B) of the interconnection module to the respective array of the first plurality of arrays (Q3-Q8) and/or the respective array of the second plurality of arrays (Q9-Q14) to which the interconnection module (B, SR1, SR2, 20) is coupled.
As for claim 145, Oyobe teaches wherein: the first plurality of arrays of cascaded converter modules (Q3-Q8) comprises three arrays (Q3/Q4, Q5/Q6, Q7/Q8) of cascaded converter modules; and
the second plurality of arrays of cascaded converter modules (Q9-Q14) comprises three arrays (Q9/Q10, Q11/Q12, Q13/Q14) of cascaded converter modules.
As for claim 150, Oyobe teaches control circuitry (70) configured to monitor operating parameters (current sensed with 14-15) of the first and second battery packs and to cause the system to balance energy between the first battery pack (30) and the second battery pack (40) using the one or more interconnection modules (B, SR1, SR2, 20).
Regarding claims 155, 158, 163, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 141, 145, 150.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 142-144, 156, and 157 are rejected under 35 U.S.C. 103 as being unpatentable over Oyobe in view of Nakajima et al. (US 2004/0163409; “Nakajima”).
As for claims 142-144, Oyobe teaches the system of claim 141, as detailed above, but fails to teach wherein: the first battery pack comprises a first housing, and the first plurality of arrays are co-located in the first housing; the second battery pack comprises a second housing, and the second plurality of arrays are co-located in the second housing; and the first housing is different from the second housing; wherein the first housing comprises a first cooling system and the second housing comprises a second cooling system different from the first cooling system; wherein the first battery pack and the second battery pack are co-located in a same housing comprising a cooling system.
However, it is well-known to those of ordinary skill in the art to contain inverters of a vehicle power system in cooled housing units. For example, see figure 4 and para. [0046] of Nakajima.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the inverters of Oyobe in cooled housings because such a modification would have provided the well-known benefit of vehicle inverter temperature control.
Regarding claims 156-157, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 142-144.

Claims 148, 149, 161, and 162 are rejected under 35 U.S.C. 103 as being unpatentable over Oyobe.
As for claim 148, Oyobe teaches the system of claim 141, as detailed above, but fails to teach a third battery pack comprising a third plurality of arrays of cascaded converter modules configured to output a third plurality of voltage waveforms to power a third motor, each of the third plurality of voltage waveforms having a different phase angle; a fourth battery pack comprising a fourth plurality of arrays of cascaded converter modules configured to output a fourth plurality of voltage waveforms to power a fourth motor, each of the fourth plurality of voltage waveforms having a different phase angle; and one or more additional interconnection modules that are each coupled to a respective array of the third plurality of arrays and a respective array of the fourth plurality of arrays, wherein each additional interconnection module comprises an additional energy source and additional switch circuitry, and wherein each additional interconnection module is configured to adjust an amount of energy supplied by the additional energy source of the additional interconnection module to the respective array of the third plurality of arrays and/or the respective array of the fourth plurality of arrays to which the additional interconnection module is coupled.
However, it has been held by the court that mere duplication of parts has no patentable significance. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the number of battery packs and associated interconnection modules in the system of Oyobe because such a modification would have provided the benefit of the ability to power more vehicle motors, while adding no patentably significant subject matter.
As for claim 149, Oyobe teaches wherein the first, second, third, and fourth motors are in-wheel motors of an electric vehicle (100; para. [0008]).
Regarding claims 161 and 162, the methods as recited in the claims are inherently present in the structure discussed above in the rejection of claims 148 and 149.

Allowable Subject Matter
Claims 146, 147, 151-154, 159, 160, and 164-167 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Oyobe, fails to teach:
“wherein the one or more interconnection modules comprises: a first interconnection module coupled to a first array of the first plurality of arrays and a first array of the second plurality of arrays; a second interconnection module coupled to a second array of the first plurality of arrays and a second array of the second plurality of arrays; and a third interconnection module coupled to a third array of the first plurality of and a third array of the second plurality of arrays.”, as set forth in claims 146 and 159;
“wherein each interconnection module of the one or more interconnection modules is configured to exchange energy between the respective array of the first plurality of arrays and the respective array of the second plurality of arrays to which the interconnection module is coupled.”, as set forth in claim 147;
“wherein the control circuitry is configured to: detect an unbalanced condition between the first plurality of arrays and the second plurality of arrays; and control the switch circuitry of at least one of the one or more interconnection modules such that the energy source of the at least one interconnection module discharges a different amount of energy to the respective array of the first plurality of arrays than to the respective array of the second plurality of arrays to which the at least one interconnection module is coupled.”, as set forth in claim 151;
“wherein: for each interconnection module of the one or more interconnection modules, a first connection node electrically connects a first switch circuitry output of the interconnection module to a first switch circuitry output of a first module of the respective array of the first plurality of arrays to which the interconnection module is coupled; and the first switch circuitry output of the interconnection module and the first switch circuitry output of the first module are the only switch circuitry outputs of the energy system electrically connected to the first connection node without traversing another module; each array of the first plurality of arrays and each array of the second plurality of arrays have the same quantity of cascaded converter modules; all cascaded modules of each array of the first plurality of arrays are in series from a respective interconnection module to the first motor; and all cascaded modules of each array of the second plurality of arrays are in series from a respective interconnection module to the second motor.”, as set forth in claims 154 and 167;
“wherein adjusting, by each of the one or more interconnection modules, an amount of energy supplied by the energy source of the interconnection module to the respective array of the first plurality of arrays and/or the respective array of the second plurality of arrays to which the interconnection module is coupled comprises exchanging energy between the respective array of the first plurality of arrays and the respective array of the second plurality of arrays to which the interconnection module is coupled.”, as set forth in claim 160; and
“detecting, by the control circuitry, an unbalanced condition between the first plurality of arrays and the second plurality of arrays; and controlling, by the control circuitry, the switch circuitry of at least one of the one or more interconnection modules such that the energy source of the at least one interconnection module discharges a different amount of energy to the respective array of the first plurality of arrays than to the respective array of the second plurality of arrays to which the at least one interconnection module is coupled.”, as set forth in claim 164.

Conclusion
The prior art made of record and not relied upon teaches energy systems, comprising: battery packs, cascaded converters, multi-phase motors, and interconnection modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 11, 2022